DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed February 21, 2021 have been entered.  Claims 1, 4-9, 12-15, 17, 18 and 20 are currently pending in the application.

Reasons for Allowance
Claims 1, 4-9, 12-15, 17, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9, 15, and 18, AFO SARL (French Patent No. FR 2,442,030 A1) is cited as being of interest for disclosing a bunk bed, comprising an upper cross member 19, a lower cross member 13 and a stand member 11, 14, 15, 16, 17, and 21, wherein the stand member comprises an upper stand member 21, a central stand member 14, 15, 16, 17 and a lower stand member 11; an end portion of the upper cross member 19 is disposed with a first shaft sleeve 18, a top portion of the central stand member 17 is disposed with a first joint portion (see annotated Figure above) configured to be connected to the first shaft sleeve 18 of the upper cross member and the upper stand member 21, the first joint portion is comprises a first insert hole (see annotated Figure above), an internal side surface of the first joint portion and the external side surface of the bottom portion of the upper stand member 21 are coupled to each other, the bottom portion of the upper stand member 21 is inserted to the insert hole of the joint portion (Figures 2 and 3), an end portion of the lower cross member 13 is disposed 
AFO SARL does not disclose the external side surface of the bottom portion of the upper and central stand member and the internal side surface of the joint portion are tightly fitting; the external side surface of the joint portion and the internal side surface of the shaft sleeve are inclined surfaces coupled to each other, the internal side surface of the shaft sleeve and the external side surface of the joint portion are tightly fitting.
Welsch (U.S. Patent No. 4,989,519) is cited as being of interest for teaching the internal side surface of the joint portion 20 defines a first inclined surface and the external side surface of the bottom portion of the upper stand member 24 defines a second inclined surface, the second inclined surface tapers downward, the first inclined surface tapers upward (Figure 3); the joint portion 20 comprises a housing 20, an external side surface of the housing defines an external side surface of the first joint portion 20 (Figure 3), an internal side surface of the housing defines a fourth inclined surface the fourth inclined surface tapers upward (Figure 3), the external side surface of the bottom portion of the upper stand member 24 and the internal side surface of the joint portion 20 are tightly fitting or interference fitting (Figure 3, Col. 4, lines 37-38); the external side surface of the joint portion 20 and the internal side surface of the shaft sleeve 12 are inclined surfaces coupled to each other, the internal side surface of the shaft sleeve 12 and the external side surface of the joint portion 20 are transition fit (Figure 3; Col. 4, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AFO SARL with the internal side surface of the joint portion and the external side surface of the bottom portion of the upper stand member are inclined surfaces coupled to each other, the external side surface of the bottom portion of the upper stand member and the internal side surface of the joint portion are tightly fitting or interference fitting; the external side surface of the joint portion and the internal side surface of the shaft sleeve are inclined surfaces coupled to each other, the external side surface of the joint portion and the internal side surface of the shaft sleeve are inclined surfaces coupled to each other, the internal side surface of the shaft sleeve and the external side surface of the joint portion are transition fit, the first inclined surfaces, the second inclined surfaces, the third inclined surfaces and the fourth inclined surfaces are conical as taught by Welsch, where AFO SARL discloses first and second joint portions, where providing two joint portions in the manner of AFO SARL, modified with the inclined conical joints of Welsch would provide first, second, third, fourth, fifth, sixth, seventh, and eight inclined surfaces, where the first and fifth inclined surfaces comprise a repeated structure for each layer of the bunk bed, as does the second and sixth, the third and seventh, and the fourth and eighth inclined surfaces (additionally, Welsch, Figure 3 and Col. 5, lines 17-28 discusses a plurality of horizontal surfaces can be coupled together), because it is a simple substitution of one known element for another that obtains predictable results (MPEP 2143).  Specifically, the straight surface connectors of AFO SARL and the slanted surface connectors of Welsch equivalently function to connect an upper stand 
AFO SARL, as modified, does not disclose an elastic inner sleeve, an external side surface of the housing defines the external side surface of the joint portion, the elastic inner sleeve is clamped in the housing, the elastic inner sleeve comprises the insert hole, an internal side surface of the elastic inner sleeve defines the internal side surface of the joint portion and at least a portion of a first connection between the external side surface of the bottom portion of the upper stand member and the internal side surface of the elastic inner sleeve contacts a portion of a second connection between the internal side surface of the shaft sleeve and the external side surface of the housing.
Dean (U.S. Publication No. 2004/0104319) is cited as being of interest for teaching a housing 620 and an elastic inner sleeve 616 (Figure 11, paragraphs 0098-0100) an external side surface of the housing 620 defines the external side surface of the joint portion (where the housing 620 is external to the inner sleeve 616 and the upper stand member 618), the elastic inner sleeve 616 is clamped into the housing 620 (Figure 12, paragraphs 0098-0100), the elastic inner sleeve 616 comprises the insert hole 626, an internal side surface 663 of the elastic inner sleeve 616 defines the internal side surface of the joint portion (Figure 12), and at least a portion of a first connection between the external side surface of the bottom portion of the upper stand member 618 and the internal side surface of the elastic inner sleeve 616 contacts a portion of a second connection between the internal side surface of the shaft sleeve (where the shaft sleeve is defined by the insert sleeve of the shelf 2, Figure 2, where the shelf can be attached at the recesses 622, where the connections of the housing 620, elastic inner sleeve 616 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided AFO SARL, as modified, with an elastic inner sleeve, an external side surface of the housing defines the external side surface of the joint portion, the elastic inner sleeve is clamped in the housing, the elastic inner sleeve comprises the insert hole, an internal side surface of the elastic inner sleeve defines the internal side surface of the joint portion and at least a portion of a first connection between the external side surface of the bottom portion of the upper stand member and the internal side surface of the elastic inner sleeve contacts a portion of a second connection between the internal side surface of the shaft sleeve and the external side surface of the housing as taught by Dean, where AFO SARL discloses first and second joint portions, where providing two joint portions in the manner of AFO SARL, combined with the teachings of Dean for the elastic inner sleeve, would provide a second elastic inner sleeve to form the bunk bed of AFO SARL, as modified, because the inner sleeve of Dean has projections that can be deflected in order to engage or more fully engage the sleeve within the housing, as the projections can be deflected by the internal surface of the stand member as the sleeve is inserted into the housing (Abstract).
AFO SARL, as modified, does not disclose the joint portion comprises a housing and an elastic inner sleeve, the elastic inner sleeve is clamped in the housing, so an internal side surface of the joint portion (defined by the internal side surface of the elastic inner sleeve) defines a first inclined surface, the first inclined surface tapers upward; an external side surface of the elastic inner sleeve defines a third inclined surface, an internal side surface of the first housing defines a fourth inclined surface, the third inclined surface and the fourth inclined surface are coupled to each other, where the third inclined surface tapers downward.  Macks et al. (U.S. Patent No. .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Jablonski (U.S. Patent No. 3,156,418)
Kim (U.S. Publication No. 2004/0071507)
Craft (U.S. Publication No. 2004/0159623)
Chen (U.S. Patent No. 6,748,878)
Bates (U.S. Patent No. 3,458,234)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 






/ALISON N LABARGE/Examiner, Art Unit 3673            

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673